Citation Nr: 1747189	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to separate ratings for objective neurological abnormalities associated with service-connected low back disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2010 decision, the Board denied entitlement to a TDIU and entitlement to a disability rating in excess of 40 percent for low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted the parties' Joint Motion to Vacate and Remand (JMR), vacated the Board's April 2010 decision in its entirety, and remanded the appeal to the Board for development consistent with the JMR.  The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March 2011, July 2012, and April 2013.  The April 2013 Board decision denied the claim for an evaluation in excess of 40 percent for low back disability.

In April 2016, the Board remanded the above claims; also the Board remanded the issue of entitlement to compensation for above-the-knee amputation of the right leg for issuance of a Statement of the Case consistent with Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.



FINDING OF FACT

Objective neurological abnormalities associated with service-connected low back disability is not shown at any time during the appeal.


CONCLUSION OF LAW

The criteria for separate ratings for objective neurological abnormalities associated with service-connected low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.3310, 4.71a, Diagnostic Code 5235-5243, Note (1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations and obtained VA medical opinions on his behalf.
It is noted that the appeal was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Separate Evaluations - Service Connection

The Veteran seeks separate evaluations for objective neurological abnormalities associated with service-connected low back disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service connected low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine at 40 percent.  The rating criteria allow for rating separately "any associated objective neurological abnormalities."  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of separate evaluations for neurological disability because objective neurological abnormalities associated with service-connected low back disability are not shown at any time during this appeal.

The Board has carefully considered the possibility of entitlement to separate evaluations in light of a June 2009 VA examination report, which reflects diminished sensation to light touch and diminished knee jerk reflexes in the bilateral lower extremities.  However, the medical evidence shows that there are no objective neurological abnormalities associated with the service-connected low back disability and that these findings are not indicative of the existence of objective neurological abnormalities associated with the service-connected low back disability at that time.

A March 2011 VA examination report shows normal neurological findings of the lower extremities.  An August 2012 VA examination report shows that there were no significant lumbar radicular or neurologic findings.

A May 2013 VA examination report reflects that the Veteran was status-post right above-the-knee amputation due to severe peripheral vascular disease and that he had phantom pain in the absent right lower extremity, but that the Veteran had no numbness in the right stump.  The examiner opined that the Veteran had low back pain, but no radicular pain and no evidence of radiculopathy.  The examiner stated that the "Veteran currently does not report diminished light touch of lower extremities, and mildly diminished knee jerk reflex is a non-specific neurologic finding.  Note that Veteran reports no radicular pain or paresthesia symptoms."

A May 2017 VA medical opinion clarified that the Veteran's diminished knee jerk reflexes and diminished sensation on June 2009 VA examination were not proximately due to or the result of service-connected low back disability.  The rationale was stated as follows:

Veteran is service connected for lumbar strain.  2009 exam showed slightly diminished knee jerk reflexes and lower extremity sensation on exam.  Knee jerk reflexes often vary depending on whether the patient is paying attention to the knee and their motion and commonly are mildly diminished as a result.  In addition, Veteran's MRI showed no stenosis or disc herniation which might cause diminished reflexes or sensation.  Finally, neurosurgery evaluation in 2009 did not find diminished reflexes or sensation and reported no diagnosis of lower extremity radiculopathy (which if present, could cause diminished reflex or sensation).

The Board finds that the VA medical opinions showing essentially no objective neurological abnormalities associated with service-connected low back disability during this appeal period are highly probative as the medical opinions were prepared by skilled, neutral medical professionals after reviewing the claims file and because the May 2017 VA medical opinion is supported by a complete rationale.  To the extent that diminished reflexes and sensation were noted on VA examination in 2009, these findings do not establish the existence of objective neurological abnormalities associated with service-connected low back disability at that time as explained by the May 2017 VA medical opinion.  The credibility and weight to be attached to a medical opinion is within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran has not presented any favorable medical opinions to weigh against the negative VA medical findings and opinions.

The Board accepts that the Veteran is competent to report his symptoms.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran is not competent to diagnose himself with having neurological abnormalities associated with his service connected low back disability as he lacks the requisite medical expertise to offer a competent opinion in this matter and because the etiology is not susceptible to lay observation, unlike a broken leg.  As such, the Veteran's opinion has no probative value.
Absent competent evidence of any neurological abnormality at any time during this appeal, the claim fails.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Weighing the evidence of record, the Board finds that the preponderance is against the claim.  As the evidence is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim is denied.


ORDER

The claim for separate ratings for objective neurological abnormalities associated with service-connected low back disability is denied.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary to decide the claim of TDIU.  The VA examinations of record do not provide the necessary information to decide the matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All updated treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination of his service connected low back strain to address the functional impact of this disorder for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the report.  A complete examination should be conducted that includes findings for the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.

For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his low back disorder on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran's self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorder on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder of the low back.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the low back on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected low back disability.

The examiner should refrain from commenting on whether the Veteran is employable.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


